Title: 24. Monday.
From: Adams, John
To: 


       Went with Mr. Chaumont to make my Visit to the Captain of the Sensible, the Frigate in which I am to embark, and was civilly received. Went next on Board the Pallas, where we breakfasted with the Officers, and then viewed the Ship. Went next on board the Poor Richard and took another look at her. Went ashore and dined with C. Jones. The Captain of the Pallas dined there and an Officer of his Marines. Mr. Maese, Mr. Dick, Mr. Hill, Captn. Parks &c.
       The Sensible has 28 twelve Pounders upon one deck.
      